





EXHIBIT 10.1

 


ALASKA AIR GROUP, INC.
2016 PERFORMANCE INCENTIVE PLAN


1.
PURPOSE OF PLAN

The purpose of this Alaska Air Group, Inc. 2016 Performance Incentive Plan (this
“Plan”) of Alaska Air Group, Inc., a Delaware corporation (the “Corporation”),
is to promote the success of the Corporation and the interests of the
Corporation’s stockholders by providing an additional means through the grant of
awards to attract, motivate, retain and reward selected employees and other
eligible persons.
2.
ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3.
PLAN ADMINISTRATION



3.1
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other applicable law, to one or more officers of the Corporation, its powers
under this Plan (a) to designate the officers and employees of the Corporation
and its Subsidiaries who will receive grants of awards under this Plan, and (b)
to determine the number of shares subject to, and the other terms and conditions
of, such awards. The Board may delegate different levels of authority to
different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.

3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within any express limits on the authority delegated to that committee or
person(s)), including, without limitation, the authority to:



(a)
determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;

(b)
grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of






--------------------------------------------------------------------------------





securities-based awards), determine the other specific terms and conditions of
awards consistent with the express limits of this Plan, establish the
installment(s) (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance-based exercisability or vesting
requirements, determine the extent (if any) to which any applicable exercise and
vesting requirements have been satisfied, and establish the events (if any) of
termination, expiration or reversion of such awards;
(c)
approve the forms of any award agreements (which need not be identical either as
to type of award or among participants);

(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations necessary under this Plan and any such
agreements, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)
accelerate, waive or extend the vesting or exercisability, or modify or extend
the term of, any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under Section
8.6.5;

(g)
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action to grant the award (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);

(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7.1 hereof and take any of the actions contemplated by Section 7.2 in
connection with the occurrence of an event of the type contemplated by Section
7.2;

(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and

(k)
determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by stockholders, in no case may the Administrator
(1) amend an outstanding stock option or SAR to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or SAR in exchange for cash or other awards for the purpose of repricing
the award, or (3) cancel, exchange, or surrender an outstanding stock option or
SAR in exchange for an option or SAR with an exercise or base price that is less
than the exercise or base price of the original award.
3.3
Binding Determinations. Any determination or other action taken by, or inaction
of, the Corporation, any Subsidiary, or the Administrator relating or pursuant
to this Plan (or any award made under this Plan) and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all persons.
Neither the Board nor any Board committee, nor any member thereof or person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award






--------------------------------------------------------------------------------





made under this Plan), and all such persons shall be entitled to indemnification
and reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.
Neither the Board nor any Board committee, nor any member thereof or person
acting at the direction thereof, nor the Corporation or any of its Subsidiaries,
shall be liable for any damages of a participant should an option intended as an
ISO (as defined below) fail to actually meet the requirements of the Internal
Revenue Code of 1986, as amended (the “Code”), applicable to ISOs, should any
other award(s) fail to qualify for any intended tax treatment, should any award
grant or other action with respect thereto not satisfy Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended, or otherwise for any tax
or other liability imposed on a participant with respect to an award.


3.4
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.



3.5
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.



4.
SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

4.1
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.



4.2
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Eligible Persons under this Plan (the “Share
Limit”) is equal to the sum of the following:



(1)
the number of shares of Common Stock available for additional award grant
purposes under the Corporation’s 2008 Performance Incentive Plan (the “2008
Plan”) as of the date of stockholder approval of this Plan (the “Stockholder
Approval Date”) and determined immediately prior to the termination of the
authority to grant new awards under the 2008 Plan as of the Stockholder Approval
Date, plus

(2)
the number of any shares subject to stock options granted under the 2008 Plan
and outstanding on the Stockholder Approval Date which expire, or for any reason
are cancelled or terminated, after the Stockholder Approval Date without being
exercised, plus

(3)
the number of any shares subject to restricted stock and restricted stock unit
awards granted under the 2008 Plan that are outstanding and unvested on the
Stockholder Approval Date that are forfeited, terminated, cancelled or otherwise
reacquired by the Corporation without having become vested (with any shares
subject to such awards being taken into account based on the share-counting
ratio for Full-Value Awards noted below).

provided that in no event shall the Share Limit exceed 9,368,378 shares (which
is the sum of the number of shares available under the 2008 Plan for additional
award grant purposes as of the Effective Date (as such term is defined in
Section 8.6.1), plus the aggregate number of shares subject to awards previously
granted and outstanding under the 2008 Plan as of the Effective Date with any
shares subject to restricted stock, restricted stock unit, performance shares
and performance stock units outstanding under the 2008 Plan being taken into
account based on the share-counting ratio for Full-Value Awards noted below.
Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.7 shares for every one share
actually issued in connection with such award. (For example, if a stock bonus of
100 shares of Common Stock is granted under this Plan, 170 shares shall be
counted against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not a
stock option grant or a stock appreciation right grant.





--------------------------------------------------------------------------------





The following limits also apply with respect to awards granted under this Plan:
(a)
The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
6,000,000 shares.

(b)
The maximum number of shares of Common Stock subject to those options and stock
appreciation rights under this plan that are granted during any one calendar
year to any one individual under this Plan is 1,200,000 shares.  

(c)
The maximum number of shares of Common Stock subject to those awards that are
granted under this Plan during any one calendar year to an individual who, on
the grant date of the award, is a non-employee director is the number of shares
that produce a grant date fair value for the award that, when combined with the
grant date fair value of any other awards granted under this Plan during that
same calendar year to that individual in his or her capacity as a non-employee
director, is $300,000. For purposes of this Section 4.2(c), a “non-employee
director” is an individual who, on the grant date of the award, is a member of
the Board who is not then an officer or employee of the Corporation or one of
its Subsidiaries. For purposes of this Section 4.2(c), “grant date fair value”
means the value of the award as of the date of grant of the award and as
determined using the equity award valuation principles applied in the
Corporation’s financial reporting. The limits of this Section 4.2(c) do not
apply to, and shall be determined without taking into account, any award granted
to an individual who, on the grant date of the award, is an officer or employee
of the Corporation or one of its subsidiaries. The limits of this Section 4.2(c)
apply on an individual basis and not on an aggregate basis to all non-employee
directors as a group.

(d)
Additional limits with respect to Qualified Performance-Based Awards are set
forth in Section 5.2.3.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.
4.3
Awards Settled in Cash, Reissue of Awards and Shares. Except as provided in the
next sentence, shares that are subject to or underlie awards granted under this
Plan which expire or for any reason are cancelled or terminated, are forfeited,
fail to vest, or for any other reason are not paid or delivered under this Plan
shall not be counted against the Share Limit and shall be available for
subsequent awards under this Plan. Shares that are exchanged by a participant or
withheld by the Corporation as full or partial payment in connection with any
award under this Plan, as well as any shares exchanged by a participant or
withheld by the Corporation or one of its Subsidiaries to satisfy the tax
withholding obligations related to any award, shall be counted against the Share
Limit and shall not be available for subsequent awards under this Plan. To the
extent that an award granted under this Plan is settled in cash or a form other
than shares of Common Stock, the shares that would have been delivered had there
been no such cash or other settlement shall not be counted against the Share
Limit and shall be available for subsequent awards under this Plan. In the event
that shares of Common Stock are delivered in respect of a dividend equivalent
right granted under this Plan, the number of shares delivered with respect to
the award shall be counted against the Share Limit. (For purposes of clarity, if
1,000 dividend equivalent rights are granted and outstanding when the
Corporation pays a dividend, and 50 shares are delivered in payment of those
rights with respect to that dividend, 85 shares (after giving effect to the
Full-Value Award premium counting rules) shall be counted against the Share
Limit). To the extent that shares of Common Stock are delivered pursuant to the
exercise of a stock appreciation right or stock option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the Share Limit, as opposed to only counting the shares issued.
(For purposes of clarity, if a stock appreciation right relates to 100,000
shares and is exercised at a time when the payment due to the participant is
15,000 shares, 100,000 shares shall be charged against the Share Limit with
respect to such exercise.) Except as otherwise provided by the Administrator,
shares delivered in respect of a dividend equivalent right shall not count
against any individual award limit under this Plan other than the aggregate
Share Limit. Refer to Section 8.10 for application of the foregoing share limits
with respect to assumed awards. The foregoing adjustments to the share limits of
this Plan are subject to any applicable limitations under Section 162(m) of the
Code with respect to awards intended as performance-based compensation
thereunder.



4.4
No Fractional Shares; Minimum Issue. Unless otherwise expressly provided by the
Administrator, no fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. The Administrator may from time to time impose a limit
(of






--------------------------------------------------------------------------------





not greater than 100 shares) on the minimum number of shares that may be
purchased or exercised as to awards (or any particular award) granted under this
Plan unless (as to any particular award) the total number purchased or exercised
is the total number at the time available for purchase or exercise under the
award.


5.
AWARDS

5.1
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are (subject, in each case, to the no repricing provisions of
Section 3.2):



5.1.1
Stock Options. A stock option is the grant of a right to purchase a specified
number of shares of Common Stock during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock option (an
option not intended to be an ISO). The award agreement for an option will
indicate if the option is intended as an ISO; otherwise it will be deemed to be
a nonqualified stock option. The maximum term of each option (ISO or
nonqualified) shall be ten (10) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a share of Common
Stock on the date of grant of the option. When an option is exercised, the
exercise price for the shares to be purchased shall be paid in full in cash or
such other method permitted by the Administrator consistent with Section 5.5.



5.1.2
Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted. If an otherwise-intended ISO
fails to meet the applicable requirements of Section 422 of the Code, the option
shall be a nonqualified stock option.



5.1.3
Stock Appreciation Rights. A stock appreciation right or “SAR” is a right to
receive a payment, in cash and/or Common Stock, equal to the excess of the fair
market value of a specified number of shares of Common Stock on the date the SAR
is exercised over the “base price” of the award, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of a share of Common Stock on the date of grant of the SAR.
The maximum term of a SAR shall be ten (10) years.



5.1.4
Other Awards; Dividend Equivalent Rights. The other types of awards that may be
granted under this Plan include: (a) stock bonuses, restricted stock,
performance stock, stock units, phantom stock or similar rights to purchase or
acquire shares, whether at a fixed or variable price (or no price) or fixed or
variable ratio related to the Common Stock, and any of which may (but need not)
be fully vested at grant or vest upon the passage of time, the occurrence of one
or more events, or the satisfaction of performance criteria or other conditions,
or any combination thereof; or (b) cash






--------------------------------------------------------------------------------





awards. Dividend equivalent rights may be granted as a separate award or in
connection with another award under this Plan; provided, however, that dividend
equivalent rights may not be granted as to a stock option or SAR granted under
this Plan. In addition, any dividends and/or dividend equivalents as to the
unvested portion of a restricted stock award that is subject to
performance-based vesting requirements or the unvested portion of a stock unit
award that is subject to performance-based vesting requirements will be subject
to termination and forfeiture to the same extent as the corresponding portion of
the award to which they relate in the event the applicable performance-based
vesting requirements are not satisfied.


5.2
Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above may be, and
options and SARs granted to officers and employees also may be, granted as
awards intended to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code. An Award (other than an option
or SAR) intended by the Administrator to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code is referred to as a “Qualified Performance-Based Award.” An option or SAR
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code is referred to as a “Qualifying Option
or SAR.” The grant, vesting, exercisability or payment of Qualified
Performance-Based Awards may depend (or, in the case of a Qualifying Option or
SAR, may also depend) on the degree of achievement of one or more performance
goals relative to a pre-established targeted level or levels using one or more
of the Business Criteria set forth below (on an absolute or relative (including,
without limitation, relative to the performance of one or more other companies
or upon comparisons of any of the indicators of performance relative to one or
more other companies) basis) for the Corporation on a consolidated basis or for
one or more of the Corporation’s subsidiaries, segments, divisions or business
units, or any combination of the foregoing. Any Qualified Performance-Based
Award shall be subject to all of the following provisions of this Section 5.2,
and a Qualifying Option or SAR shall be subject to the following provisions of
this Section 5.2 only to the extent expressly set forth below. Nothing in this
Plan, however, requires the Administrator to qualify any award or compensation
as “performance-based compensation” under Section 162(m) of the Code.



5.2.1
Class; Administrator. The eligible class of persons for Qualified
Performance-Based Awards under this Section 5.2, as well as for a Qualifying
Option or SAR, shall be officers and employees of the Corporation or one of its
Subsidiaries. To qualify awards as performance-based under Section 162(m), the
Administrator approving Qualified Performance-Based Awards or a Qualifying
Option or SAR, or making any certification required pursuant to Section 5.2.4,
must constitute a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code).



5.2.2
Performance Goals. The specific performance goals for Qualified
Performance-Based Awards shall be, on an absolute or relative basis, established
based on one or more of the following business criteria (“Business Criteria”) as
selected by the Administrator in its sole discretion: earnings per share, cash
flow (which means cash and cash equivalents derived from either net cash flow
from operations or net cash flow from operations, financing and investing
activities), stock price, total stockholder return, gross revenue, revenue
growth, operating income (before or after taxes), net earnings (before or after
interest, taxes, depreciation and/or amortization), return on equity or on
assets or on net investment, cost containment or reduction, profitability,
economic value added, market share, productivity, safety, customer satisfaction,
on-time performance, or any combination thereof. These terms are used as applied
under generally accepted accounting principles or in the financial reporting of
the Corporation or of its Subsidiaries. To qualify awards as performance-based
under Section 162(m), the applicable Business Criterion (or Business Criteria,
as the case may be) and specific performance formula, goal or goals (“targets”)
must be established and approved by the Administrator during the first 90 days
of the performance period (and, in the case of performance periods of less than
one year, in no event after 25% or more of the performance period has elapsed)
and while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. The terms of the Qualified
Performance-Based Awards may specify the manner, if any, in which performance
targets shall be adjusted to mitigate the unbudgeted impact of material, unusual
or nonrecurring gains and losses, accounting changes or other items specified by
the Administrator at the time of establishing the targets. The applicable
performance measurement period may not be less than three months nor more than
10 years.






--------------------------------------------------------------------------------





5.2.3
Form of Payment; Maximum Qualified Performance-Based Award. Grants or awards
under this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Qualifying Option or SAR awards granted to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b). The maximum number of shares of Common Stock which may be
delivered subject to Qualified Performance-Based Awards (including Qualified
Performance-Based Awards payable in shares of Common Stock and Qualified
Performance-Based Awards payable in cash where the amount of the cash payable
upon or following vesting of the award is determined with reference to the fair
market value of a share of Common Stock at such time) that are granted to any
one participant in any one calendar year shall not exceed 1,200,000 shares
(counting such shares on a one-for-one basis for this purpose), either
individually or in the aggregate, subject to adjustment as provided in Section
7.1. The aggregate amount of compensation to be paid to any one participant in
respect of all Qualified Performance-Based Awards payable only in cash
(excluding cash awards covered by the preceding sentence where the cash payment
is determined with reference to the fair market value of a share of Common Stock
upon or following the vesting of the award) and granted to that participant in
any one calendar year shall not exceed $5,000,000. Awards that are cancelled
during the year shall be counted against these limits to the extent required by
Section 162(m) of the Code.



5.2.4
Certification of Payment. Before any Qualified Performance-Based Award is paid
and to the extent applicable to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Qualified Performance-Based Award were in fact timely satisfied.



5.2.5
Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.



5.2.6
Expiration of Grant Authority. As required pursuant to Section 162(m) of the
Code and the regulations promulgated thereunder, the Administrator’s authority
to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than a
Qualifying Option or SAR) shall terminate upon the first meeting of the
Corporation’s stockholders that occurs in the fifth year following the year in
which the Corporation’s stockholders first approve this Plan, subject to any
subsequent extension that may be approved by stockholders.



5.3
Award Agreements. Each award shall be evidenced by either a written or
electronic award agreement or notice in a form approved by the Administrator (an
“award agreement”), and, in each case and if required by the Administrator,
executed or otherwise electronically accepted by the recipient of the award in
such form and manner as the Administrator may require.



5.4
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.



5.5
Consideration for Common Stock or Awards. The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



•
services rendered by the recipient of such award;

•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
the delivery of previously owned shares of Common Stock;






--------------------------------------------------------------------------------





•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.



In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. The Corporation will not
be obligated to deliver any shares unless and until it receives full payment of
the exercise or purchase price therefor and any related withholding obligations
under Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay any purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.
5.6
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) for a share of Common
Stock on the New York Stock Exchange (the “Exchange”) for the date in question
or, if no sales of Common Stock were reported on the Exchange on that date, the
closing price (in regular trading) for a share of Common Stock on the Exchange
for the next preceding day on which sales of Common Stock were reported on the
Exchange. The Administrator may, however, provide with respect to one or more
awards that the fair market value shall equal the closing price (in regular
trading) for a share of Common Stock on the Exchange on the last trading day
preceding the date in question or the average of the high and low trading prices
of a share of Common Stock on the Exchange for the date in question or the most
recent trading day. If the Common Stock is no longer listed or is no longer
actively traded on the Exchange as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances. The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).



5.7
Transfer Restrictions.



Limitations on Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 5.7 or required by applicable law: (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.
Exceptions. The Administrator may permit awards to be exercised by and paid to,
or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).
Further Exceptions to Limits on Transfer. The exercise and transfer restrictions
in Section 5.7.1 shall not apply to:
(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),

(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if received by the
Administrator,






--------------------------------------------------------------------------------





(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and any
limitations imposed by the Administrator.

5.8
International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States. Any awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, appended to this Plan
and approved by the Administrator from time to time. The awards so granted need
not comply with other specific terms of this Plan, provided that stockholder
approval of any deviation from the specific terms of this Plan is not required
by applicable law or any applicable listing agency.



6.
EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS



6.1
General. The Administrator shall establish the effect (if any) of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries, is not a member of the Board, and
provides other services to the Corporation or one of its Subsidiaries, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the award otherwise provides) of whether the participant continues
to render services to the Corporation or one of its Subsidiaries and the date,
if any, upon which such services shall be deemed to have terminated.



6.2
Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of any applicable maximum
term of the award.



6.3
Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.






--------------------------------------------------------------------------------





7.
ADJUSTMENTS; ACCELERATION



7.1
Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.



Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code as to ISOs, Section 409A of the Code as to awards intended to
comply therewith and not be subject to taxation thereunder, and Section 162(m)
of the Code as to any Qualifying Option or SAR and as to Qualified
Performance-Based Awards) and accounting (so as to not trigger any unintended
charge to earnings with respect to such adjustment) requirements.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.
7.2
Corporate Transactions - Assumption and Termination of Awards. Upon any event in
which the Corporation does not survive, or does not survive as a public company
in respect of its Common Stock (including, without limitation, a dissolution,
merger, combination, consolidation, conversion, exchange of securities, or other
reorganization, or a sale of all or substantially all of the business, stock or
assets of the Corporation, in any case, in connection with which the Corporation
does not survive or does not survive as a public company in respect of its
Common Stock), then the Administrator may make provision for a cash payment in
settlement of, or for the termination, assumption, substitution or exchange of
any or all outstanding awards or the cash, securities or property deliverable to
the holder of any or all outstanding awards, based upon, to the extent relevant
under the circumstances, the distribution or consideration payable to holders of
the Common Stock upon or in respect of such event. Upon the occurrence of any
event described in the preceding sentence, in connection with which the
Administrator has made a provision for the award to be terminated (and the
Administrator has not made a provision for the substitution, assumption,
exchange or other continuation or settlement of the award): (1) unless otherwise
provided in the applicable award agreement, each then-outstanding option and SAR
shall become fully vested, all shares of restricted stock then outstanding shall
fully vest free of restrictions, and each other award granted under this Plan
that is then outstanding shall become payable to the holder of such award; and
(2) each award shall terminate upon the related event; provided that the holder
of an option or SAR shall be given reasonable advance notice of the impending
termination and a reasonable opportunity to exercise his or her outstanding
vested options and SARs (after giving effect to any accelerated vesting required
in the circumstances) in accordance with their terms before the termination of
such awards (except that in no case shall more than ten days’ notice of the
impending termination be required and any acceleration of vesting and any
exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its





--------------------------------------------------------------------------------





discretion, provide for the accelerated vesting of any award or awards as and to
the extent determined by the Administrator in the circumstances.
For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each share of Common Stock subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property) received in the event by the stockholders of the
Corporation for each share of Common Stock sold or exchanged in such event (or
the consideration received by a majority of the stockholders participating in
such event if the stockholders were offered a choice of consideration);
provided, however, that if the consideration offered for a share of Common Stock
in the event is not solely the ordinary common stock of a successor corporation
or a Parent, the Administrator may provide for the consideration to be received
upon exercise or payment of the award, for each share subject to the award, to
be solely ordinary common stock of the successor corporation or a Parent equal
in fair market value to the per share consideration received by the stockholders
participating in the event.
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the award if an event giving
rise to an acceleration and/or termination does not occur.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
7.3
Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.



7.4
Definition of Change in Control. With respect to a particular award granted
under this Plan, a “Change in Control” shall be deemed to have occurred as of
the first day, after the date of grant of the particular award, that any one or
more of the following conditions shall have been satisfied:



(i)
the consummation of:

(A)
any consolidation or merger of the Corporation in which the Corporation is not
the continuing or surviving corporation or pursuant to which shares of common
stock of the Corporation would be converted into cash, securities or other
property, other than a merger of the Corporation in which the holders of common
stock of the Corporation immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger; or

(B)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, the assets of the
Corporation.






--------------------------------------------------------------------------------





(ii)
at any time during a period of twenty-four (24) months, fewer than a majority of
the members of the Board are Incumbent Directors. For these purposes, “Incumbent
Directors” means (A) individuals who constitute the Board at the beginning of
such period; and (B) individuals who were nominated or elected by all of, or a
committee composed entirely of, the individuals described in (A); and (C)
individuals who were nominated or elected by individuals described in (B).

(iii)
any Person (meaning any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d) of the Exchange Act) shall, as a result of a tender or
exchange offer, open market purchases, privately-negotiated purchases or
otherwise, become the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of the then-outstanding securities of
the Corporation ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of members of the Board
(“Voting Securities” to be calculated as provided in paragraph (d) of Rule 13d-3
in the case of rights to acquire common stock of the Corporation) representing
20% or more of the combined voting power of the then-outstanding Voting
Securities.

(iv)
approval by the stockholders of the Corporation of any plan or proposal for the
liquidation or dissolution of the Corporation.

Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Corporation and any affiliate thereof,
provided such transaction has been approved by at least two-thirds (2/3) of the
Incumbent Directors (as defined above) then in office and voting.
8.
OTHER PROVISIONS



8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.



8.2
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.



8.3
No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.



8.4
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any






--------------------------------------------------------------------------------





award hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.


8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award, or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required to withhold
with respect to such award event or payment. Such arrangements may include (but
are not limited to) any one of (or a combination of) the following:



(a)
The Corporation or one of its Subsidiaries shall have the right to require the
participant (or the participant’s personal representative or beneficiary, as the
case may be) to pay or provide for payment of the amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such award event or payment.

(b)
The Corporation or one of its Subsidiaries shall have the right to deduct from
any amount otherwise payable in cash (whether related to the award or otherwise)
to the participant (or the participant’s personal representative or beneficiary,
as the case may be) the amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment.

(c)
In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law to the extent the Corporation determines that
withholding at any greater level would result in an award otherwise classified
as an equity award under ASC Topic 718 being classified as a liability award
under ASC Topic 718.

8.6
Effective Date, Termination and Suspension, Amendments.



8.6.1
Effective Date. This Plan is effective as of February 10, 2016, the date of its
approval by the Board (the “Effective Date”). This Plan shall be submitted for
and subject to stockholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board and subject to any
extension that may be approved by stockholders, this Plan shall terminate at the
close of business on the day before the tenth anniversary of the Effective Date.
After the termination of this Plan either upon such stated termination date or
its earlier termination by the Board, no additional awards may be granted under
this Plan, but previously granted awards (and the authority of the Administrator
with respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.



8.6.2
Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No awards may be
granted during any period that the Board suspends this Plan.



8.6.3
Stockholder Approval. To the extent then required by applicable law, or deemed
necessary or advisable by the Board, any amendment to this Plan shall be subject
to stockholder approval.



8.6.4
Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of






--------------------------------------------------------------------------------





awards. Any amendment or other action that would constitute a repricing of an
award is subject to the limitations set forth in Section 3.2.


8.6.5
Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.



8.7
Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.



8.8
Governing Law; Construction; Severability.



8.8.1
Choice of Law. This Plan, the awards, all documents evidencing awards and all
other related documents shall be governed by, and construed in accordance with
the laws of the State of Delaware, notwithstanding any Delaware or other
conflict of law provision to the contrary.



8.8.2
Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.



8.9
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.



8.10
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided that
the awards shall reflect adjustments giving effect to the assumption or
substitution consistent with any conversion applicable to the Common Stock (or
the securities otherwise subject to the award) in the transaction and any change
in the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.



8.11
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.



8.12
No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof, as the
case may be) to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, (f) any other award, grant, or






--------------------------------------------------------------------------------





payment of incentives or other compensation under any other plan or authority
(or any other action with respect to any benefit, incentive or compensation), or
(g) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.


8.13
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans,
arrangements or authority of the Corporation or its Subsidiaries.



8.14
Clawback Policy. The awards granted under this Plan are subject to the terms of
the Corporation’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any shares of Common Stock or other cash or property received with respect to
the awards (including any value received from a disposition of the shares
acquired upon payment of the awards).

###









